ORDER FOR NEW TRIAL UPON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
HAVING reconsidered this case on remand from the Supreme Court of the United States in the light of Mullaney v. Wilbur, 421 U.S. 684, 44 L.Ed. 2d 508 (1975), and Hankerson v. North Carolina, --- U.S. ---,53 L.Ed. 2d 306 (1977), the defendant having properly raised on appeal to this Court the question of the constitutionality of the trial judge’s instructions placing the burden on the defendant to show that the killing was done in the heat of a sudden passion and that it was done in self-defense, see State v. Sparks, 285 N.C. 631 (1974), and being of the opinion that in light of Mullaney and Hanker-son, these assignments of error should have been sustained and defendant awarded a new trial, now, therefore, it is
ORDERED by the Court in Conference that defendant be and he is hereby awarded a new trial.
This the 12th day of September, 1977.
James G. Exum, Jr. Associate Justice
For the Court